



Exhibit 10.6


























Boston Scientific Corporation
U.S. Severance Plan For Exempt Employees
As Amended and Restated


Effective August 1, 2013







--------------------------------------------------------------------------------







Table of Contents




A
Introduction
1


B
Eligibility and Participation in the Plan
1


C
Source of Severance Benefits
1


D
Severance Benefits
2


 
 
1. Conditions for Receiving Severance Benefits
2


 
 
2. Layoff
2


 
 
3. Release Agreement
3


 
 
4. Severance Benefits
4


 
 
5. Payment of Severance Benefits
5


 
 
6. Death
7


 
 
7. Reporting Obligations
7


 
 
8. Benefits Not Vested; Limitation of Rights
7


 
 
9. Expatriate Employees
7


 
 
10. Coordination With Other Plans and Arrangements
7


 
 
11. No Assignment of Benefits
8


E
Layoff Notification
8


 
 
1. WARN Notice
8


 
 
2. Notice in Other Circumstances; Pay in Lieu of Notice
8


 
 
3. Employee Rights and Obligations During Notice Period
8


 
 
4. Effect of Layoff on Annual Performance Incentive Plan Payment
9


F
Plan Administration
9


G
Claim and Appeal Procedures
9


H
Amendment and Termination of the Plan
10


I
Section 409A
10


J
Governing Law
11


K
Glossary
11



































- i -



--------------------------------------------------------------------------------



Boston Scientific Corporation
U.S. Severance Plan For Exempt Employees
As Amended and Restated Effective August 1, 2013


Effective January 1, 2012




A.
Introduction

This document is a complete restatement, effective as of August 1, 2013, of the
Boston Scientific Corporation has established the Boston Scientific Corporation
U.S. Severance Plan For Exempt Employees ("Plan"), which was originally
effective January 1, 2012. The Plan applies to eligible Exempt Employees who are
hired or rehired by the Company on or after January 1, 2012. This document
serves as both the Plan's official document and its summary plan description,
and it reflects the terms of the Plan as of the Effective Date. Effective as of
January 1, 2014, this Plan will also apply to eligible Exempt Employees hired or
rehired prior to January 1, 2012 who are not given Notice by December 31, 2013.
The purpose of the Plan is to provide severance benefits to eligible Exempt
Employees who lose their jobs with the Company involuntarily under the
circumstances specified in the Plan. The Plan is also designed to meet the
requirements of the federal law known as WARN for those Exempt Employees who are
entitled to notice under WARN.
The Glossary in Section K defines the capitalized terms used in this Plan (or
identifies for you where in this document to find a term's meaning). When you
see a capitalized term, turn to the Glossary to find its meaning.
B.
Eligibility and Participation in the Plan

You are eligible to participate in the Plan if you are a Regular Exempt Employee
hired or most recently rehired by the Company on or after January 1, 2012. If
you are eligible, you will automatically become a Plan participant on the date
you become a Regular Exempt Employee. If you are a Regular Exempt Employee hired
or most recently rehired before January 1, 2012, you will become a Plan
participant on January 1, 2014, if you are not given Notice by December 31,
2013.
Plan participation ends upon any of the following:
·
When you no longer meet the eligibility requirements to participate in the Plan;

·
When all Severance Benefits to which you are entitled have been paid;

·
When your employment ends for any reason other than a Layoff;

·
When a Plan amendment makes you ineligible for Plan participation; or

·
When the Plan terminates.

C.
Source of Severance Benefits

The Company pays the entire cost of all Severance Benefits from its general
assets.

1

--------------------------------------------------------------------------------



D.
Severance Benefits

1.
Conditions for Receiving Severance Benefits

The Plan provides Severance Benefits only in the event of a Layoff. If your
employment terminates due to a Layoff while you are a Plan participant, you will
be entitled to receive Severance Benefits only if you satisfy all of the
following conditions:
·
You are given Notice that your employment will be involuntarily terminated due
to a Layoff;

·
You remain employed by the Company and actively at work until the date
determined by the Company to be your last day of work (for this purpose, you are
considered to be actively at work during an Authorized Leave of Absence); and

·
You continue to honor all contractual obligations you may have to the Company,
including, without limitation, any confidentiality and nondisclosure agreement
and restrictions on post-employment activities.

In addition, to be entitled to receive Severance Pay under the Plan, you must
sign a Release Agreement by the deadline specified in that document, and you
must not validly revoke it within the Revocation Period. (Also, Outplacement
Assistance will be subject to a specified dollar limitation if you do not timely
sign, or if you timely revoke, a Release Agreement.)
To receive Severance Benefits, you must continue to satisfy all applicable
conditions and eligibility requirements to the date you receive those benefits,
and you must continue to honor all contractual obligations you may have to the
Company, including, without limitation, any confidentiality and nondisclosure
agreement and restrictions on post-employment activities. You must also comply
with the reporting obligations described in Section D.7. If you fail to satisfy
an applicable condition or eligibility requirement before all Severance Benefits
have been provided to you, you will not be entitled to any Severance Benefits
that have not yet been paid or otherwise provided. For example, if you receive
Notice that your employment will terminate due to a Layoff but you terminate
your employment before the date determined by the Company to be your last day of
work, you will not be entitled to any Severance Benefits that have not been
provided to you as of the date you terminate your employment. In addition, if
within one year of your receipt of Severance Pay you violate any applicable
restrictions on post-termination activities or any other contractual obligation
you may have to the Company, you will have the repayment obligations described
in Section D.8.
2.
Layoff

A Layoff is a termination by the Company of your employment with the Company
that is either:
·
Due to an anticipated facility relocation or closing or a reduction in staffing
levels, and you have not refused or otherwise failed to accept a Similar
Position with the Company that remains available at the time of Notice; or

·
The result of an anticipated Transaction or Reorganization, and you are not
provided an opportunity to be employed in a Similar Position with the acquiring
or resulting entity.

For purposes of the Plan, if you are not a Field Employee, a new position will
be considered a Similar Position if it results in no more than a 10% reduction
in Base Salary and is located within 35 miles of your place of work as of the
date you are offered the new position. If you are a Field Employee, a new
position will be considered a Similar Position if it results in no more than a
10%

2

--------------------------------------------------------------------------------



reduction in Total Target Cash Compensation and is located within 35 miles of
your place of work as of the date you are offered the new position.
Regardless of whether you receive Notice, your termination of employment will
not be considered a Layoff, and you will not receive Severance Benefits, if your
employment terminates for any reason other than a Layoff. For example, you will
not be considered to have a Layoff, and, therefore, you will not receive
Severance Benefits, if your employment terminates for any of the following
reasons:
·
Voluntary Resignation;

·
Job abandonment;

·
Failure to timely return from an Authorized Leave of Absence;

·
Performance-related problems;

·
Misconduct or other "cause," as determined by the Company in its sole
discretion;

·
You do not accept an offer of employment in a Similar Position from the Company
that remains available at the time of Notice, or, in the event of a Transaction
or Reorganization, you have an opportunity to be employed in a Similar Position
by the acquiring or resulting entity; or

·
The Company, or an acquiring or resulting entity following a Transaction or
Reorganization, offers you a Similar Position after you receive Notice but
before your Termination Date. After your Termination Date, the offer of a
Similar Position will not cause you to be considered not to have a Layoff or
otherwise affect your eligibility for Severance Benefits. However, if you accept
such an offer after your Termination Date, you will be required to repay a
portion of your Severance Pay as provided in Section D.5.(b).

In addition, you will not be considered to have a Layoff if you accept an offer
of employment in any position with the Company or any Affiliate or, in the event
of a Transaction or Reorganization, with the acquiring or resulting entity.
3.
Release Agreement

Your receipt of Severance Pay (and certain Outplacement Assistance) under the
Plan is conditioned on your execution of a Release Agreement. The Release
Agreement will be a written document, in a form determined by the Company, that
creates a binding agreement by you to release any claims that you have or may
have against the Company (and certain related entities and individuals) that
arise on or before the date you sign the Release Agreement, including without
limitation, any claims under the ADEA.
If you are covered by the ADEA (or a similar state law), you will generally have
a period of either 21 days or 45 days, as specified in the Release Agreement, to
consider the Release Agreement before signing it, and you will be advised to
consult an attorney before signing the Release Agreement. If you are covered by
the ADEA (or a similar state law), you will also have the right to revoke the
Release Agreement within the Revocation Period.
Although you may be given a copy of the Release Agreement before your
Termination Date, you cannot sign it earlier than your Termination Date. The
Plan Administrator reserves the right not to accept any Release Agreement signed
before your Termination Date. If you do not sign the Release Agreement by the
deadline set by the Plan Administrator, or, if applicable, you revoke the
Release Agreement within the Revocation Period, you will not receive Severance
Pay under the Plan. Except as expressly provided in Section D.4(b), your receipt
of Other Severance Benefits will not be

3

--------------------------------------------------------------------------------



conditioned on your execution of the Release Agreement (so you may begin
receiving those benefits before you have signed the Release Agreement and before
the Revocation Period has expired).
If for any reason you are provided Severance Pay and you either did not sign a
Release Agreement or you timely revoked the Release Agreement, then you are
required to reimburse the Company for the Severance Pay you received.


4.
Severance Benefits

If you satisfy all of the applicable conditions and eligibility requirements,
you will become entitled to Severance Benefits, which consist of Severance Pay,
Outplacement Assistance, and, if applicable, Subsidized COBRA Coverage.
(a)
Severance Pay. Severance Pay will be calculated, as shown in the table below,
based on your position classification, Pay, and Years of Service. Your Severance
Pay will be equal to a number of weeks of Pay, up to a maximum of 52 weeks,
based on your position classification and Years of Service, subject to the
applicable minimum for your position classification, as shown in the following
table:

Position classification
Weeks of Pay per Year of Service
Minimum number of weeks of Pay
Exempt positions
below director level


2 weeks per Year of Service
8 weeks
Exempt positions director level and above


2 weeks per Year of Service
26 weeks



Maximum of 52 weeks for all classifications.
(b)
Outplacement Assistance. Severance Benefits include Outplacement Assistance to
help you in your transition. Outplacement Assistance will be provided through a
third-party vendor selected by the Company. You will be given information about
the Outplacement Assistance available to you when, or shortly after, you receive
Notice. Subject to the terms of the particular Outplacement Assistance program
available to you, Outplacement Assistance may become available to you shortly
after you receive Notice. Basic Outplacement Assistance is not conditioned on
signing a Release Agreement, so you may begin to access Outplacement Assistance
before your Termination Date. However, if you do not timely sign, or if you
timely revoke, a Release Agreement, your Outplacement Assistance will be limited
to assistance having a cost to the Company of no more than $2,000. The Company,
in its sole discretion, will determine the nature, level, terms and conditions,
and duration of the Outplacement Assistance available under the Plan, which may
vary by position classification and other factors. The Company will pay the cost
of Outplacement Assistance directly to the vendor, and you will not be entitled
to a cash payment or any other benefit in lieu of Outplacement Assistance under
any circumstances.

(c)
Subsidized COBRA Coverage. Under the terms of the Company's benefit plans,
health coverage (medical, dental, and vision) ends on your Termination Date, but
you will have the opportunity to elect COBRA continuation coverage for you (and,
if


4

--------------------------------------------------------------------------------



applicable, your covered dependents) under any of the Company's health plans
that cover you as of your Termination Date. Normally, former employees who elect
COBRA coverage must pay the full cost of that coverage (that is, both the
employee and employer portions of the applicable cost). However, if you are
entitled to Severance Benefits, and you (and, if applicable, your covered
dependents) timely elect COBRA continuation coverage under any of those plans,
then, as part of your Severance Benefits, the Company will subsidize the cost of
the elected COBRA coverage for the number of months indicated on the chart
below, up to a maximum of 12 months of Subsidized COBRA Coverage. For the
applicable number of months indicated on the chart, you will be required to pay
only the monthly contribution amount that then applies to active employees under
the plan(s) and coverage option(s) applicable to you (and/or your dependent(s)).
The Company will be responsible for the remaining cost of the COBRA coverage
during that period. If your COBRA coverage ends before the total number months
of Subsidized COBRA Coverage available to you, then your Subsidized COBRA
Coverage will end when your COBRA coverage ends. If you wish to continue COBRA
coverage longer than the total number of months of Subsidized COBRA Coverage
available to you, then you will be required to pay the full monthly cost for
COBRA coverage in months after the subsidy ends. Please note that your
eligibility for Subsidized COBRA Coverage depends on your initial and continued
eligibility for, and your timely election of, COBRA continuation coverage under
one or more of the Company's health plans. You will not be entitled to a cash
payment or any other benefit in lieu of Subsidized COBRA Coverage under any
circumstances.
The number of months of Subsidized COBRA available to you is determined,
according to the chart below, by your position classification (determined in the
same manner as for calculating Severance Pay) and your Years of Service:
Position classification
Months of Subsidized COBRA Coverage per Year of Service
Minimum number of months of Subsidized COBRA coverage
Exempt positions
below director level
1 month per Year of Service
2 months
Exempt positions director level and above
1 month per Year of Service
6 months

Maximum of 12 months for all classifications


5.
Payment of Severance Benefits

(a)
Time and Form of Payment for Severance Pay. Your Severance Pay will be paid in
one lump sum payment within 30 days after your Revocation Period ends. Note that
if you are not entitled by law to revoke the Release Agreement, your lump sum
payment will be made within 30 days after the date you sign the Release
Agreement.

(b)
Reemployment by the Company. If you are Reemployed by the Company or an
Affiliate within 6 months after your Termination Date, then as a condition of
that Reemployment, you will be required to repay to the Company a portion of
your


5

--------------------------------------------------------------------------------



Severance Pay. The portion you will be required to repay will be a fraction of
the total amount of Severance Pay you received. The denominator of the fraction
will be 6, and the numerator will be 6 minus the number of months between your
Termination Date and your Reemployment Date. For purposes of determining the
number of months, a period of 15 days or more will be treated as a month, and a
period of less than 15 days will be disregarded. For example, if your
Termination Date is June 15 and you become Reemployed by the Company effective
September 21 (3 months and 6 days after your Termination Date), you will be
required to repay 3/6 of the total amount of Severance Pay you received. (The
6-day period after the third whole month is less than 15 days and is, therefore,
disregarded). If instead you become Reemployed on September 30 (3 months and 15
days after your Termination Date), you will be required to repay 2/6 of the
total amount of Severance Pay you received. (The 15-day period after the third
whole month counts as a month, so you would be considered Reemployed 4 months
after your Termination Date.)
(c)
Deductions From Severance Pay. Applicable federal, state, and local income and
employment taxes (and any other deductions required by applicable law) will be
withheld from your Severance Pay. In addition, the Company reserves the right to
deduct any of the following from your Severance Pay to the extent permitted by
applicable law:

·
Any amount you owe the Company or an Affiliate (for example, amounts owed for
insurance plan premiums, borrowed vacation days, loans, relocation obligations,
or unsubstantiated credit card charges and other non-reimbursable expenses).

·
For U.S. expatriates, an amount equal to any payments of severance required to
be paid by law in any country other than the U.S. and tax equalization payments
due to the Company or an Affiliate.

In addition, Severance Pay will be reduced for benefits payable under certain
other plans and arrangements as provided in Section D.10.
(d)
Correction of Errors. The Plan Administrator reserves the right to correct any
errors that may occur in administering the Plan, including, without limitation,
the right to recover any Severance Benefits paid in excess of those due to you
because of a mistake, incorrect information about your entitlement to Severance
Benefits, your failure to notify the Plan Administrator or COBRA administrator
of an event affecting your continued eligibility for COBRA coverage, or any
other reason. The Plan Administrator may recover any excess Severance Benefits
by reducing or suspending future Severance Benefits, requesting direct payment
from you, withholding wages or any other monies owed to you (if permitted by
applicable law), or by using any other appropriate legal means.

(e)
How Other Benefits Are Affected. Severance Benefits are not considered
compensation for purposes of any qualified or nonqualified deferred compensation
or retirement plan (which means, for example, that 401(k) plan deferrals cannot
be taken from Severance Pay).

(f)
Limitation on Severance Pay. Notwithstanding anything to the contrary in this
Plan, your total Severance Pay will not exceed an amount that is twice the
dollar limitation in effect under Code section 401(a)(17) for the calendar year
immediately


6

--------------------------------------------------------------------------------



preceding the calendar year in which you separate from service with the Company
and all Affiliates. For 2013, that dollar limitation is $255,000.
6.
Death

If you die after you are given Notice of Layoff but before all of your Severance
Benefits have been paid or provided, the Severance Pay that would have been
payable to you under the Plan will be payable to your estate, and your eligible
covered dependents (if any) will be eligible for Subsidized COBRA Coverage to
the same extent as if you had not died, subject to any conditions that would
have applied to you under the Plan, including the timely execution of a Release
Agreement by the authorized representative of your estate.
7.
Reporting Obligations

Employees who receive Severance Benefits are expected to report benefit coverage
(for example, from new employment) or other events that may affect eligibility
for Severance Benefits. The Plan Administrator may condition your continued
eligibility for Severance Benefits on your compliance with this reporting
obligation, including your full and prompt response to requests for information.
8.
Benefits Not Vested; Limitation of Rights

The Plan does not give any Employee a nonforfeitable or vested right to
Severance Benefits. The Plan Administrator may discontinue benefits otherwise
payable to you if you do not abide by the conditions specified in the Plan or
the Release Agreement. In addition, for the one-year period following your
receipt of a lump sum payment of Severance Pay under the Plan, your Severance
Pay will be subject to an equitable lien by agreement, and the Plan
Administrator will have the right to require you to repay the full amount of
your Severance Pay to the Company if, within that one-year period, (1) you
violate any applicable restriction on post-termination activities or other
contractual obligation you may have to the Company, or (2) facts are disclosed
or discovered that would have constituted “cause” for termination, as determined
by the Plan Administrator in its sole discretion. You must make the repayment to
the Company within 30 calendar days of receiving written notice from the Plan
Administrator demanding the repayment.
Neither the establishment of the Plan, nor any amendment of it, will be
construed as giving any Employee or other person any legal or equitable right
against the Company, and this Plan does not modify or in any way affect the
terms of employment or service of any Employee. Nothing contained in the Plan,
nor any action taken under it, will be construed as a contract of employment or
as giving any Employee any right to continued employment with the Company.
9.
Expatriate Employees

This Plan applies to Exempt Employees on expatriate assignments. If, while you
are on an expatriate assignment, the Company notifies you in writing that,
following your expatriate assignment, you will not be offered a job with the
Company or an Affiliate in the United States that results in no more than a 10%
reduction in pay, that notification will be treated as Notice for purposes of
this Plan, unless the reason for the Company's decision not to offer you a job
in the United States is a reason that would disqualify you from eligibility for
Severance Benefits under this Plan.
10.
Coordination With Other Plans and Arrangements

If you have a change in control agreement, employment agreement, or any similar
arrangement with the Company or an Affiliate, any Severance Benefits payable to
you under this Plan will be reduced by the amount of payments or benefits that
you are or will be entitled to receive under that agreement or arrangement in
connection with the termination of your employment, regardless of whether

7

--------------------------------------------------------------------------------



that other agreement or arrangement expressly refers to this Plan. Similarly,
any Severance Pay payable to you under this Plan will be reduced by the amount
of any payments that you are or will become entitled to receive under any
Company or Affiliate plan designed as full or partial income replacement,
including, but not limited to, payments under the Boston Scientific Corporation
Executive Retirement Plan or under any of the Company's or Affiliates'
short-term disability, long-term disability, or workers' compensation plans or
coverages. Also, you will not be entitled to Other Severance Benefits in
connection with a Layoff if you are also entitled to benefits under the Boston
Scientific Corporation Executive Retirement Plan. In addition, any Severance
Benefits payable to you under this Plan will be reduced by any and all other
benefits or payments prescribed under any applicable law or regulation requiring
severance benefits or payments. Any reduction under this Section D.10. will be
effective on the day after your Termination Date.
11.
No Assignment of Benefits

You may not, in any manner, sell, pledge, transfer, assign, encumber, or
otherwise dispose of any of your Severance Benefits before they are paid to you.
Any attempt to do so will be void.
E.
Layoff Notification

1.
WARN Notice

When a Layoff results in a facility closing or relocation, or a significant
reduction in staffing levels over a 30-day period of time through involuntary
termination, and the Layoff requires advance notice under WARN, affected Exempt
Employees will receive at least 60 days' Notice. The Company will determine
whether a Layoff requires advance notice under WARN and, if so, the appropriate
notification period.
2.
Notice in Other Circumstances; Pay in Lieu of Notice

If the Company determines that a Layoff will not require advance notice under
WARN, the Company will generally provide affected Exempt Employees with at least
30 days' advance Notice. If for any reason the Company does not provide you with
at least 30 days' Notice, your Severance Pay will be increased by the Pay that
otherwise would have been due to you for the period from your Termination Date
to the end of the 30-day period that begins on the date Notice is given.
Notwithstanding the preceding sentence, the Company will not be obligated to
provide 30 days' advance Notice or additional Severance Pay in the event of a
Layoff due to a Transaction.
3.
Employee Rights and Obligations During Notice Period

At the time the Company provides you Notice, or at any later time, the Company
may notify you that you are no longer required to report for active work. In
that event, the Company reserves the right to change that determination and
require you to report to active work during the Notice period. Even if you are
not required to report to active work during your Notice period, the Company
will continue to pay you your Base Salary, and will continue your benefits to
the extent permitted by, and in accordance with, the applicable governing plan
documents, until the end of the Notice period. As a condition of continued
employment and continued eligibility for Severance Benefits, you may not be
employed by another employer during the Notice period, except to the extent that
the Company approved the other employment in writing before giving you Notice.
Base salary continued during the Notice period (maximum of 60 days from the date
of the Notice) will be paid in accordance with the Company's then current
payroll cycle.

8

--------------------------------------------------------------------------------



4.
Effect of Layoff on Annual Bonus Plan Payment

Generally, Employees are not entitled to a bonus payment under the Company's
Annual Bonus Plan for a calendar year if they terminate employment with the
Company and Affiliates before the payment date for that bonus (which occurs by
March 15th of the following year). If you terminate employment due to a Layoff
during a calendar year, you are not entitled to any bonus under the Annual Bonus
Plan for that calendar year, except that if your Termination Date occurs on or
after October 1 of a calendar year and you were employed in a Bonus Eligible
Position for at least 9 months in the calendar year, you will be entitled to a
prorated bonus for that calendar year. Notwithstanding the preceding sentence,
if you receive Notice of Layoff on or after August 1, 2012 and prior to January
1, 2014, you will be entitled to a prorated bonus for a calendar year if your
Termination Date occurs on or after July 1 of that calendar year and you were
employed in a Bonus Eligible Position for at least 6 months in the calendar
year. The prorated bonus will be calculated by multiplying the amount of the
bonus you would have received for the calendar year had you remained employed by
the Company until the bonus payment date (or, if less, the target bonus) times a
fraction, the denominator of which is the number of days in the calendar year,
and the numerator of which is the number of days in which you were an Employee
in a Bonus Eligible Position during the calendar year. The prorated bonus will
be paid to you on the same day that bonuses for the calendar year are paid under
the Annual Bonus Plan to active Employees.
F.
Plan Administration

The Plan Administrator administers the Plan and is a named fiduciary of the Plan
under ERISA. The Plan Administrator has the discretionary authority to construe
and interpret all Plan provisions and to decide all issues arising under the
Plan, including issues of eligibility, coverage, and benefits. Any determination
by the Plan Administrator will be final and binding, in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously. The Plan Administrator's discretionary authority includes the
discretion to determine whether and when to enforce or exercise any terms or
rights under the Plan. The Plan Administrator's failure to enforce any provision
of this Plan does not affect its right later to enforce that provision or any
other Plan provision. In addition, the Plan Administrator has the authority, at
its discretion, to delegate its responsibilities under the Plan to others.
G.
Claim and Appeal Procedures

If you (or your beneficiary) believe that you are entitled to a benefit that has
not been provided or to a greater or different benefit than has been provided,
or if you disagree with any other action taken by the Plan Administrator, you
(or your beneficiary) may file a claim by writing to the Plan Administrator. The
Plan Administrator will notify you of its decision on your claim within 90 days
after you file it. If special circumstances require extension of the 90-day
period, the Plan Administrator may extend the period for up to an additional 90
days by notifying you, in writing, of the extension, the reason for it, and the
date by which the Plan Administrator expects to render a decision. If your claim
is denied, in whole or in part, the Plan Administrator will notify you in
writing, and the notice will include the following:
·
the specific reason(s) for denying the claim,

·
specific reference to the Plan provision(s) on which the denial is based,

·
a description of any additional material or information that you may need to
provide with respect to the claim, with an explanation of why the material or
information is necessary, and

·
an explanation of your right to appeal the claim denial under the Plan's review
procedures and your right to bring a civil court action following any further
denial of your claim on review.


9

--------------------------------------------------------------------------------



If your claim is denied, in whole or in part, you may appeal to the Plan
Administrator for a review of the denial. For these purposes, you may consider
your claim to have been denied if the Plan Administrator does not respond to
your claim within 90 days after receiving it. The following rules apply to your
right of appeal:
·
You or your duly authorized representative must file a written request for
review with the Plan Administrator within 60 days after you receive the Plan
Administrator's written denial of your claim or within 150 days after the Plan
Administrator received the request if you have not received a written response.

·
Your written request must be signed by you or your authorized representative.

·
Upon reasonable request and free of charge, you may review, or obtain copies of,
records, documents, and other information in the Plan Administrator's possession
relevant to your claim.

·
You may also submit issues, arguments, and other comments in writing to the Plan
Administrator, along with any documentary evidence in support of your claim.

·
You may have representation throughout the appeal procedure.

In its review of your claim, the Plan Administrator will take into account all
comments, documents, records and other information you submit, regardless of
whether the information was submitted or considered in the initial claim
decision. The Plan Administrator will give you its decision, in writing, within
60 days after it receives your written request for review. If special
circumstances require extension of the 60-day period, the Plan Administrator may
extend the period for an additional 60 days by notifying you, in writing, of the
extension, the reason for it, and the date by which you can expect a decision.
If the Plan Administrator again denies your claim, in whole or in part, it will
notify you, in writing, and the notice will include the following:
·
the specific reason(s) for the denial,

·
specific references to the Plan provision(s) on which the denial is based,

·
a description of your right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information in the Plan Administrator's possession relevant to your claim, and

·
an explanation of your right to bring a civil court action under Section 502(a)
of ERISA.

H.
Amendment and Termination of the Plan

Boston Scientific Corporation, as Plan sponsor, reserves the right to terminate
or amend the Plan, in whole or in part, at any time in its sole discretion, by
action of its duly authorized officer.
I.
Section 409A

Code section 409A is a federal tax law governing deferred compensation. To the
fullest extent possible, Severance Benefits payable under the Plan are intended
to be exempt from Code section 409A's definition of "deferred compensation"
under one or more exemptions available under the final Treasury regulations
interpreting Code section 409A. To the extent that any such amount or benefit
becomes subject to Code section 409A, the Plan is intended to comply with the
applicable requirements of Code section 409A with respect to those amounts or
benefits, so as to avoid the imposition of taxes

10

--------------------------------------------------------------------------------



and penalties. The Plan will be interpreted and administered, to the extent
possible, consistent with this statement of intent.
Under Code section 409A, special payment standards apply to Specified Employees
of publicly traded companies. Notwithstanding anything to the contrary in this
Plan, in the event that any portion of the Severance Benefits due to an Employee
constitutes deferred compensation subject to Code section 409A, and the Employee
is a Specified Employee as of his or her Termination Date, then payment of that
portion of the Severance Benefits will be delayed until the first business day
following the date that is six (6) calendar months after the Employee's
Termination Date (or, if earlier, the date of the Employee's death following his
or her termination of employment).
J.
Governing Law

The Plan will be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts, to the extent not preempted by ERISA or other
federal law.
K.
Glossary

When used in this document, the following words and terms have the following
meanings, unless the context clearly indicates a different meaning.
ADEA means the federal Age Discrimination in Employment Act, as amended.
Affiliate means any corporation, trust, partnership, or any other entity that is
considered to be a single employer with the Company under Code sections 414(b),
(c), (m), or (o), such as a wholly-owned (or at least 80%-owned) subsidiary of
Boston Scientific Corporation.
Annual Bonus Plan means, for any calendar year, the applicable Boston Scientific
Corporation Annual Bonus Plan.
Authorized Leave of Absence means a leave of absence granted by the Company in
accordance with its established personnel policies.
Base Salary means your regular established rate of pay, not including overtime,
shift differential, bonuses (such as the Annual Bonus Plan award), incentives,
commissions, or any element of compensation other than base salary or base
wages. Your weekly Base Salary is your annual Base Salary divided by 52.
Board means the board of directors of Boston Scientific Corporation.
Bonus Eligible Position means a position eligible for participation in the
Annual Bonus Plan.
COBRA means the continuation coverage requirements of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.
Code means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.
Company means Boston Scientific Corporation and those of its domestic
participating Affiliates identified on the attached Schedule A, as it may be
amended and updated from time to time.
Employee means an individual who is employed by the Company on its United States
payroll (not including any payroll in Puerto Rico) and is classified by the
Company as a common law employee who receives regular and stated compensation
(other than a retainer or a pension) initially

11

--------------------------------------------------------------------------------



reported on a federal wage and tax statement (Form W-2). An Employee does not
include any worker who is classified by the Company as an independent contractor
or leased worker (employed and paid by an unaffiliated third-party agency), even
if the worker is later deemed by a court, arbitrator, or governmental agency to
be a common law employee of the Company or an Affiliate.
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
its interpretive rules and regulations.
Exempt Employee means an Employee who performs a job that the Company has
determined to be exempt from the minimum wage and overtime requirements of the
Fair Labor Standards Act of 1938, as amended (FLSA).
Field Employee means an Employee who participates in a field incentive
commission plan, typically in lieu of the Annual Bonus Plan (e.g., receives
territory, regional, area, or national commissions).
Human Resources Department means the human resources department of Boston
Scientific Corporation.
Layoff is defined in Section D.2.
Notice is a written notification that your employment with the Company will be
involuntarily terminated due to a Layoff. Except as provided in Section D.9
(regarding expatriate Employees), a notification of termination of employment is
not Notice unless it is in writing and specifies (1) a projected Termination
Date, or (2) a time period within which your Termination Date is anticipated to
occur.
Other Severance Benefits means Outplacement Assistance and Subsidized COBRA
Coverage.
Outplacement Assistance is defined and described in paragraph (b) of
Section D.4.
Pay means, if you are not a Field Employee, your weekly Base Salary at the rate
in effect on your Termination Date. If you are a Field Employee, Pay means the
sum of (1) your weekly Base Salary at the rate in effect on your Termination
Date, plus (2) your weekly commissions. For this purpose, your weekly
commissions will be determined by multiplying 12 times the average monthly
commissions actually paid to you during the 12 months (or, if less, your most
recent period of employment as a Field Employee) immediately preceding the date
of your Notice, and then dividing that product by 52.
Plan means the Boston Scientific Corporation U.S. Severance Plan For Exempt
Employees, as set forth in this document and as amended from time to time.
Plan Administrator means Boston Scientific Corporation or the person or
committee appointed by the Board or its designee to supervise the administration
of the Plan.
Reemployment or Reemployed means that, after your Termination Date, you are
rehired by the Company or an Affiliate as a Regular Employee or as a
defined-term employee or you are otherwise engaged by the Company or an
Affiliate as an independent contractor or consultant, unless you are engaged
through a contract with a bona fide third party entity that provides consulting
services to other companies and that arrangement is approved in advance by the
Plan Administrator.
Regular Employee means an Employee who is classified by the Company as a regular
full-time or regular part-time Employee and who is not any of the following:

12

--------------------------------------------------------------------------------



·
classified by the Company as an intern, summer student, co-op employee, or
similar short-term employee; or

·
classified by the Company as a consultant, temporary or defined-term employee
(such as temporary fellowship program employees), or similar category of
limited-term employment, regardless of their work schedule or number of hours
worked.

If you would be a Regular Employee but for your being on an Authorized Leave of
Absence, then for purposes of the Plan you will continue to be a Regular
Employee during your Authorized Leave of Absence.
Regular Exempt Employee means a Regular Employee who is an Exempt Employee.
Release Agreement is defined in Section D.3. Your Release Agreement is part of,
and subject to the terms and conditions of, the Plan.
Reorganization means any form of corporate reorganization.
Revocation Period means the period of time, if any, during which you may revoke
the Release Agreement. If you are covered by the ADEA (or a similar state law),
the Revocation Period will be specified in the Release Agreement and will be
7 days (or such longer period as may be required by applicable state law) from
the date you sign the Release Agreement. You do not have a Revocation Period if
you are not covered by the ADEA (for example, because you are under age 40) or a
similar state law that provides you a revocation right.
Severance Benefits are defined and described in Section D.4.
Severance Pay is defined and described in paragraph (a) of Section D.4.
Similar Position is defined in Section D.2.
Specified Employee has the meaning given in Code Section 409A(a)(2)(b)(i). (It
basically means as one of the 50 highest paid officers of the Company.) The
determination of which individuals are Specified Employees will be made in
accordance with the rules and practices, consistent with Code Section 409A,
established from time to time by the Board, or its designee, in its discretion.
Subsidized COBRA Coverage is defined and described in paragraph (c) of
Section D.4.
Target Total Cash Compensation means, with respect to a Field Employee, Base
Salary and target field commission plan.
Termination Date means the date the employer-employee relationship ends between
you and the Company and all Affiliates.
Transaction means a sale or merger of all or a significant part of the Company's
business or assets or an acquisition of the Company.
WARN means the federal Worker Adjustment and Retraining Notification Act, as
amended.
Year of Service means each complete 12‑consecutive‑month period, beginning on
the date you were most recently hired by the Company, during which you were
continuously a Regular Employee of the Company or an Affiliate. In addition, for
a partial year of service after the first full year, you will be credited with
either (1) a Year of Service, if you have completed 6 or more full months of
service between your most recent service anniversary and your Termination Date,
or (2) 50% of a Year of

13

--------------------------------------------------------------------------------



Service if you have completed fewer than 6 full months of service between your
most recent service anniversary and your Termination Date. If you most recently
became an Employee through the Company's acquisition of another entity, your
Years of Service will be calculated from your date of hire by the acquired
entity (as reflected in the acquired entity's records).
The Boston Scientific Corporation U.S. Severance Plan For Exempt Employees, as
amended and restated effective as of August 1, 2013, is executed by the
authorized representative of the Company on this 29th day of July, 2013.




BOSTON SCIENTIFIC CORPORATION






By:/s/ Wendy Carruthers_____________
Wendy Carruthers
Senior Vice President, Human Resources



14

--------------------------------------------------------------------------------





SCHEDULE A
Boston Scientific Corporation Domestic Participating Entities
Updated as of August 1, 2013




Name of Company
Domestic Jurisdiction
Asthmatx, Inc.
Delaware
Atritech, Inc.
Delaware
Boston Scientific Foundation, Inc.
Massachusetts
Boston Scientific Funding LLC
Delaware
Boston Scientific Miami Corporation
Florida
Boston Scientific Neuromodulation Corporation
Delaware
Boston Scientific Scimed, Inc.
Minnesota
Boston Scientific Wayne Corporation
New Jersey
Bridgepoint Medical, Inc.
Minnesota
CAM Acquisition Corp.
Delaware
Cameron Health, Inc.
California
Cardiac Pacemakers, Inc.
Minnesota
Corvita Corporation
Florida
CryoCor, Inc.
Delaware
DCI Merger Corp.
Delaware
EndoVascular Technologies, Inc.
Delaware
ENTERIC MEDICAL TECHNOLOGIES, INC.
Delaware
EP Technologies, Inc.
Delaware
GCI Acquisition Corp.
Delaware
Guidant Delaware Holding Corporation
Delaware
Guidant Holdings, Inc.
Indiana
Guidant Intercontinental Corporation
Indiana
Guidant LLC
Indiana
Guidant Sales LLC
Indiana
Intelect Medical, Inc.
Delaware
Precision Vascular Systems, Inc.
Utah
Remon Medical Technologies, Inc.
Delaware
Revascular Therapeutics, Inc.
Delaware
Rhythmia Medical, Inc.
Massachusetts
RMI Acquisition Corp.
California
Sadra Medical, Inc.
Delaware
Stream Enterprises LLC
Delaware
Vessix Vascular, Inc.
California






